—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered May 25, 1999, which, upon reargument adhered to the court’s prior order and judgment (one paper), inter alia, granting the motion of respondent Department of Housing Preservation and Development (HPD) to dismiss the petition as time-barred, unanimously affirmed, without costs.
We perceive no grounds warranting disturbance of the motion court’s finding that petitioners failed to comply timely with the filing requirements set forth in CPLR 304, and since the instant proceeding was, in consequence of petitioners’ filing failure, not properly commenced within the applicable four-month limitations period, it was properly dismissed as time-barred (see, Fry v Village of Tarrytown, 89 NY2d 714, 717).
We note, moreover, that in light of petitioners’ active *208participation in the application process itself and its subsequent failure to attend meetings at which they could comment on HPD’s findings, there appears to be no likelihood that this petition, even if timely filed, would result in a favorable result for petitioners. Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.